Citation Nr: 0112212	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for rheumatic 
heart disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for rheumatic heart disease was granted with 
assignment of a 10 percent disability rating.  The veteran 
perfected a timely appeal of this disability evaluation.  

During the pendency of this appeal, a June 1998 rating 
decision assigned a 30 percent disability rating effective 
December 12, 1996, the date of claim on appeal.  By means of 
an October 1998 statement, the veteran indicated his 
contention that an increased disability evaluation of 60 
percent was warranted.  As the June 1998 action is not a full 
grant of benefits sought on appeal, the veteran's claim 
remains open.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines VA's 
obligations with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).  In letter dated in August 
1999, the veteran noted that "During my last visit to the VA 
outpatient clinic in Mobile on April 29, 1999, Dr. Cunningham 
suggested that I make an appointment with my heart doctor."  
While subsequent private medical evidence is associated with 
the claims folder, the April 1999 VA treatment is not 
associated with the claims folder.  On the contrary, the most 
recent VA medical evidence is a May 1998 addendum to an April 
1998 VA examination.  The procurement of the veteran's 
complete VA medical record is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In addition, the Board notes that the date of claim for an 
increased rating is December 24, 1996.  During the course of 
his appeal, the rating criteria for diseases of the heart 
were revised effective January 12, 1998.  While the veteran 
has been furnished with a November 1998 Statement of the Case 
which contains the current rating criteria, the evidence does 
not show that he has been provided with the criteria for an 
increased rating in excess of 30 percent under the old rating 
criteria.   The United States Court of Veterans Appeals, now 
the United States Court of Appeals for Veterans Claims 
(Court), has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). Therefore, it is necessary to evaluate the veteran's 
claim using both the rating criteria prior to January 12, 
1998 and the current rating criteria to the extent more 
favorable to the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for April 1998.  
After securing the necessary release, the 
RO should obtain these records.  In 
particular, the RO should request a 
complete copy of the veteran's VA 
outpatient treatment records referenced 
in the veteran's August 1999 statement. 

2.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Following completion of the foregoing, 
the RO should review the issue on appeal.  
In its review, the RO should consider his 
claim under each criteria; that is, under 
the criteria that were in effect prior to 
January 12, 1998 and under those that 
became effective as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
if there is additional evidence that can be obtained or 
generated, he should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



